Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 6-8-20 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 1), Species E (3A), and Species G (Fig. 10) in the reply filed on 8-31-22 is acknowledged.
Claims 7, 11, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-31-22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102a1 as being anticipated by Gupta et al. (US 2014/0211146).
Regarding claim 22, Gupta (Fig. 3 and 4) discloses a light-reflecting member (305) comprising:
a plurality of light-reflecting elements (including both 320 and 335) provided on a facing surface facing an observer (eg. the top side in Fig. 3) in a first direction and a second direction different from the first direction (335 are seen arranged in a vertical and horizontal direction in Fig. 4),
wherein a minute region of an image emitted from an image forming device enters the light-reflecting element and is emitted from the light-reflecting element toward a pupil of the observer.
wherein a minute region of an image emitted from an image forming device (light 220 from 205) enters the light-reflecting element (light 220 enters 320 to reach 335, as seen by the arrows in Fig. 3) and is emitted from the light-reflecting element (show as the light beams reflected upwards in Fig. 3) toward a pupil of the observer (the reflected light enters the pupil of eye 125, as seen in Fig. 3).

Claim Rejections -35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 13-15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum et al. (US 2010/0149073) in view of Gupta.
Regarding claim 1, Chaum (Fig. 2, 9, 10, and 15) an image display device comprising:
an image forming device (36r, 36g, and 36b, inside of 2, seen in Fig. 2); and
a light-reflecting member (3),
on a facing surface of the light-reflecting member facing an observer (eg. the right side in Fig. 10), a plurality of light-reflecting elements (31 and 32, seen in Fig. 9 and 15) being provided in a first direction and a second direction different from the first direction (eg. the horizontal and vertical directions, respectively, shown in Fig. 15),
wherein light constituting a minute region of an image emitted from the image forming device (shown as light beams exiting 2) is reflected from the light-reflecting element toward a pupil of the observer (the reflected light enters the pupil 48, as seen in Fig. 10).
However, Chaum only teaches wherein the light-reflecting element directly reflects light, and so fails to teach or suggest wherein light “enters the light-reflecting element and is emitted from the light-reflecting element toward a pupil of the observer.”
Gupta (Fig. 3 and 4) discloses an image display device comprising:
an image forming device (302); and
a light-reflecting member (305),
on a facing surface of the light-reflecting member facing an observer (eg. the top side in Fig. 3), a plurality of light-reflecting elements (including both 320 and 335),
wherein light constituting a minute region of an image emitted from the image forming device (220) enters the light-reflecting element (220 enters 320 to reach 335) and is emitted from the light-reflecting element (show as the light beams reflected upwards in Fig. 3) toward a pupil of the observer (the reflected light enters the pupil of eye 125, as seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum to include the planarization layer of Gupta over the facets so that light enters the light-reflecting element and is emitted from the light-reflecting element toward a pupil of the observer because this allows both reflecting and transmitting light simultaneously “without optical distortion” (see [0027]).

Regarding claim 19, Chaum (Fig. 1, 2, 9, 10, and 15) a display device comprising:
a first image display device (shown in Fig. 1, corresponding to the user’s right eye); and
a second image display device (while only one display device is shown in Fig. 1, [0558] discusses how there is a second “display system for the other eye” and so the second image display device will correspond to the user’s left eye), the first and second image display devices being worn on a head of an observer (“head-mounted display system” discussed in [0556]),
wherein the first image display device includes a first image forming device (36r, 36g, and 36b, inside of 2, seen in Fig. 2) and a first light-reflecting member (3),
a plurality of first light-reflecting elements (31 and 32, seen in Fig. 9 and 15) is provided on a facing surface of the first light-reflecting member facing the observer (eg. the right side in Fig. 10) in a first direction and a second direction different from the first direction (eg. the horizontal and vertical directions, respectively, shown in Fig. 15),
the second image display device includes a second image forming device (36r, 36g, and 36b, inside of 2, seen in Fig. 2, but corresponding to the left eye) and a second light-reflecting member (3, but corresponding to the left eye),
a plurality of second light-reflecting elements (31 and 32, seen in Fig. 9 and 15, corresponding to the left eye) is provided on a facing surface of the second light-reflecting member facing the observer (eg. the right side in Fig. 10, corresponding to the left eye) in a first direction and a second direction different from the first direction (eg. the horizontal and vertical directions, respectively, shown in Fig. 15),
light constituting a minute region of an image emitted from the first image forming device (shown as light beams exiting 2) is reflected from the first light-reflecting element toward one pupil of the observer (the reflected light enters the pupil 48, as seen in Fig. 10, corresponding to the user’s right eye), and 
light constituting a minute region of an image emitted from the second image forming device (shown as light beams exiting 2) is reflected from the second light-reflecting element toward another pupil of the observer (the reflected light enters the pupil 48, as seen in Fig. 10, corresponding to the user’s left eye).
However, Chaum only teaches wherein the light-reflecting element directly reflects light, and so fails to teach or suggest wherein light “enters the light-reflecting element and is emitted from the light-reflecting element toward a pupil of the observer.”
Gupta (Fig. 3, 4, and 7) discloses a display device comprising:
a first image display device (the right side 701, shown in Fig. 7, corresponding to the user’s right eye); and
a second image display device (the left side 701, shown in Fig. 7, corresponding to the user’s left eye), the first and second image display devices being worn on a head of an observer (as seen in Fig. 7),
wherein the first image display device includes a first image forming device (302, corresponding to the right side 701) and a first light-reflecting member (305 on the right),
a plurality of first light-reflecting elements (including both 320 and 335) is provided on a facing surface of the first light-reflecting member facing the observer (eg. the top side in Fig. 3),
the second image display device includes a second image forming device (302 on the left) and a second light-reflecting member (305 on the left), 
a plurality of second light-reflecting elements (including both 320 and 335) is provided on a facing surface of the second light-reflecting member facing the observer (eg. the top side in Fig. 3),
light constituting a minute region of an image emitted from the first image forming device enters the first light-reflecting element and is emitted from the first light-reflecting element toward one pupil of the observer, and
light constituting a minute region of an image emitted from the first image forming device (the right side 220) enters the first light-reflecting element (220 enters 320 to reach 335) and is emitted from the first light-reflecting element (show as the light beams reflected upwards in Fig. 3) toward one pupil of the observer (the reflected light enters the right pupil of eye 125, as seen in Fig. 3 and Fig. 7), and
light constituting a minute region of an image emitted from the second image forming device (the left side 220) enters the second light-reflecting element (220 enters 320 to reach 335) and is emitted from the second light-reflecting element (show as the light beams reflected upwards in Fig. 3) toward another pupil of the observer (the reflected light enters the left pupil of eye 125, as seen in Fig. 3 and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum to include the planarization layer of Gupta over the facets so that light enters the light-reflecting element and is emitted from the light-reflecting element toward a pupil of the observer because this allows both reflecting and transmitting light simultaneously “without optical distortion” (see [0027]).

Regarding claim 2, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein the facing surface of the light-reflecting member is curved concavely toward the observer (as seen in Fig. 10, 3 curves towards the user).

Regarding claim 3, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein the facing surface of the light-reflecting member includes a part of a spherical surface, a part of an aspherical surface, or a part of a cylindrical surface (first, the claims are broad as every surface must necessarily be either spherical or aspherical, and so the current limitations do not limit the shape of the facing surface, however as discussed in [0626], the facing surface of 3 is “generally ellipsoidal” which is an aspherical shape).

Regarding claim 8, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein first optical means (166 and 68) for enlarging the image emitted from the image forming device (“expansion of the beam” and “the emergent beam will have three times the diameter of the incident beam” discussed in [0601]) is disposed between the image forming device and the light-reflecting member (166 and 68 are in the beam path after 36r, 36g, and 36b, but before the light is output, as 146, to the light-reflecting member, as seen in Fig. 2).

Regarding claim 9, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein the first optical means and the image forming device are arranged in a mutually non-parallel state (as seen in Fig. 2, 36r, 36g, and 36b are oriented vertically such that they output a light beam upwards, while 166 and 68 are oriented horizontally such that they output a light beam to the left, and so “36r, 36g, and 36b” and “166 and 68” are mutually non-parallel).

Regarding claim 13, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein the image emitted from the image forming device is projected on an entire facing surface of the light-reflecting member (the light reflecting elements, called facets, are “spread out over the entire faceted reflector 3” as discussed in [0652]).

Regarding claim 14, Chaum and Gupta disclose an image display device as discussed above, and Gupta further discloses wherein, when the light emitted from the image forming device enters the light-reflecting element and is emitted from the light-reflecting element, a sign of a vector of the light entering the light-reflecting element is opposite to a sign of a vector of the light emitted from the light-reflecting element (as seen in Fig. 3, when the light enters the light-reflecting element 320 it is travelling downwards, while after being reflected by 335, the sign of the vector is reversed and the light emitted from the light-reflecting element is travelling upwards).
It would have been obvious to one of ordinary skill in the art to combine Chaum and Gupta for the same reasons as discussed above.

Regarding claim 15, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein the image display device is housed in a housing (for example, including the eyeglasses frame and housing 120 shown in Fig. 1).

Regarding claim 17, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein the image display device is worn on a head of the observer (“head-mounted display system” discussed in [0556]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum and Gupta as applied to claim 1 above, and further in view of Gao et al. (US 2010/0253916) and Chen (US 2017/0070727).
Regarding claim 4, Chaum and Gupta disclose an image display device as discussed above, and however fail to teach or suggest wherein the light-reflecting element includes a columnar member through which the light constituting the minute region of the image emitted from the image forming device enters and is emitted, and a material having a refractive index lower than a refractive index of a material constituting the columnar member is filled between the light-reflecting element and the light-reflecting element.
Gao (Fig. 11) discloses a head mounted image display device (“head mounted display” discussed in [0043]) wherein the light-reflecting element (eg. 1110-1) includes a columnar member (the columnar shape seen in Fig. 11) through which the light constituting the minute region of the image emitted from the image forming device enters and is emitted (“light from the projector 1130” discussed in [0107]) enters and is emitted (shown as the arrows and lines in Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum and Gupta so that the light-reflecting element includes a columnar member through which the light constituting the minute region of the image emitted from the image forming device enters and is emitted as taught by Gao because both Gao and the combination of Chaum and Gupta are directed towards a head mounted display projecting an image off a reflecting surface towards a user’s eye, and a lenticular reflecting surface provides a “high resolution” image (see [0009]).
However, Chaum, Gupta, and Gao still fail to teach or suggest any details of the refractive indexes.
Chen (Fig. 3) discloses a lenticular reflecting surface (201) which includes a columnar member (209, shown in columns in Fig. 3A) through which the light constituting the minute region of the image emitted from the image forming device enters and is emitted (light from 301 enters and is emitted as seen in Fig. 3B), and
a material (eg. “air”) having a refractive index lower than a refractive index of a material constituting the columnar member is filled between the light-reflecting element and the light-reflecting element (as seen in Fig. 3B, there is air in between each of the elements 209, while [0053] teaches both that the columnar member is made of a material with a refractive index “larger than 1.0 (e.g., approximately, 1.5),” and that the refractive index of air, or “the n value of air… is unity (1.0)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum, Gupta, and Gao so that a material having a refractive index lower than a refractive index of a material constituting the columnar member is filled between the light-reflecting element and the light-reflecting element as taught by Chen because this allows the angle of the light ray as it “crosses the interface” to be controlled (eg. to be “totally reflected, or be partly reflected and partly transmitted” as discussed in [0053]).

Regarding claim 5, Chaum, Gupta, Gao, and Chen disclose an image display device as discussed above, and Chen further discloses wherein the light-reflecting element includes a columnar member wherein a cross-sectional shape when the columnar member is cut along a virtual plane orthogonal to an axis of the columnar member is a rectangle, a polygon, a circle, or an ellipse (as seen when comparing the views of Fig. 3A and 3B, the cross-sectional shape of 209 is the X-Y direction is rectangular).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum, Gupta, Gao, and Chen for the same reasons as discussed above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chaum and Gupta as applied to claim 1 above, and further in view of Gao.
Regarding claim 6, Chaum and Gupta disclose an image display device as discussed above, however fail to teach or suggest wherein the light-reflecting element includes a smooth convex portion through which the light constituting the minute region of the image emitted from the image forming device enters and is emitted.
Gao (Fig. 11) discloses a head mounted image display device (“head mounted display” discussed in [0043]) wherein a light-reflecting element (eg. 1100-1) includes a smooth convex portion (the top surface is a smooth convex shape, seen in Fig. 11) through which the light constituting the minute region of the image emitted from the image forming device (“light from the projector 1130” discussed in [0107]) enters and is emitted (shown as the arrows and lines in Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum and Gupta so that the light-reflecting element includes a smooth convex portion through which the light constituting the minute region of the image emitted from the image forming device enters and is emitted as taught by Gao because both Gao and the combination of Chaum and Gupta are directed towards a head mounted display projecting an image off a reflecting surface towards a user’s eye, and a lenticular reflecting surface provides a “high resolution” image (see [0009]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chaum and Gupta as applied to claim 8 above, and further in view of Pilkinton et al. (US 2016/0377870) and Gullichsen et al. (US 6,005,611).
Regarding claim 10, Chaum and Gupta disclose an image display device as discussed above, however fail to teach or suggest wherein the first optical means includes an f8 fish-eye lens system.
Pilkinton (Fig. 1 and 3) discloses an image display device comprising:
an image forming device 120); and
a light-reflecting member (145),
a first optical means (140) for enlarging the image emitted from the image forming device (enlarged from the size of a fiber optic cable 135 to be projected on the size of an eyeglass lens, seen in Fig. 3) is disposed between the image forming device and the light-reflecting member (140 is between 120 and 145, as seen in Fig. 1),
wherein the first optical means includes a fish-eye lens system (140 is a “fisheye projection lens” as discussed in [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum and Gupta to use a fish-eye lens system in the first optical means as taught by Pilkinton because this allows an image to be projected to a curved surface without distortion (see [0040]).
However, Chaum, Gupta, and Pilkinton fail to teach or suggest wherein the fish-eye lens system is specifically a “f8” fish-eye lens system.
Gullichsen discloses that a fish-eye lens system used to display media images to a user can use a f8 fish-eye lens system (“f=8 mm fisheye lens” dicussed in column 4, lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum, Gupta, and Pilkinton to use a f8 fish-eye lens system as taught by Gullichsen because f8 fisheye lenses can be “adapted to a standard high resolution broadcast” (see column 4, lines 23-24).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chaum and Gupta as applied to claim 1 above, and further in view of Crosby et al. (US 8,384,999).
Regarding claim 12, Chaum and Gupta disclose an image display device as discussed above, however fail to teach or suggest wherein second optical means for converging light emitted from the light-reflecting member on the pupil of the observer is disposed between the light-reflecting member and the observer.
Crosby (Fig. 4 and 5) discloses an image display device comprising:
an image forming device (905); and
a light-reflecting member (“System 1”),
on a facing surface of the light-reflecting member facing an observer, a plurality of light-reflecting elements (805 and 815),
wherein light constituting a minute region of an image emitted from the image forming device (called “optical output” in column 9, lines 14 and 15) enters the light-reflecting element (enters layer 815) and is emitted from the light-reflecting element toward a pupil of the observer (shown being reflected downwards in Fig. 5, towards the pupil of eye 930),
wherein second optical means (935) for converging light emitted from the light-reflecting member on the pupil of the observer (as seen in Fig. 5, the light beams converge on the pupil of eye 930) is disposed between the light-reflecting member and the observer (as seen in Fig. 5, 935 is below “System 1” but above the pupil of eye 930).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum and Gupta to include a second optical means as taught by Crosby because this allows the image to be “corrected for distortion and correctly presented to the eye pupil 930” (see column 9, lines 19-21).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chaum and Gupta as applied to claim 15 above, and further in view of Haddick et al. (US 2013/0127980).
Regarding claim 16, Chaum and Gupta disclose an image display device as discussed above, however fail to teach or suggest wherein an anti-reflection member is disposed on an inner surface of the housing.
Haddick (Fig. 167) discloses an image display device housed in a housing (16222) and wherein an anti-reflection member (“absorbing coatings 16702”) is disposed on an inner surface of the housing (“applied to the sidewalls of the housing 16222 to reduce reflections” as discussed in [0400]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum and Gupta to include an anti-reflection member disposed on an inner surface of the housing as taught by Haddick because this reduces stray light within the housing, increasing contrast for the image and improving image quality (see [0402]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chaum and Gupta as applied to claim 19 above, and further in view of Murray et al. (US 2016/0195723).
Regarding claim 21, Chaum and Gupta disclose an image display device as discussed above, and Chaum further discloses wherein the first image display device and the second image display device are housed in a housing (for example, the frame 112 of the glasses, as seen in Fig. 1).
However, Chaum and Gupta fail to teach or suggest wherein a partition plate is disposed between a region of the housing where the first image display device is housed and a region of the housing where the second image display device is housed.
Murray (Fig. 1 and 4) discloses an image display device wherein a first image display device (including “right mirror system includes cheek mirror 131, brow mirror 133 (not shown in FIG. 1), and view mirror 135,” discussed in [0059]) and the second image display device (including “the left mirror system includes cheek mirror 121, brow mirror 123 and view mirror 125,” discussed in [0059]) are housed in a housing (both of housing 105)), and
a partition plate (185) is disposed between a region of the housing where the first image display device is housed and a region of the housing where the second image display device is housed (as seen I Fig. 4, see also [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaum and Gupta to include a partition plate as taught by Murray because this “prevents the right eye from seeing images displayed to the left eye, and vice versa” (see [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691